Citation Nr: 1131471	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  06-20 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to June 1970.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the benefit sought on appeal.  

In March 2007, the Veteran presented testimony at a personal hearing conducted at the St. Paul RO before Kathleen K. Gallagher who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of this personal hearing is in the Veteran's claims folder.

This appeal was remanded in August 2007, May 2010, and April 2011.  In August 2007, the Board remanded to try to obtain the Veteran's dates of active duty and inactive duty for training in the Naval Reserves.  It does not appear that these dates were obtained.  Nevertheless, the Board concludes that a remand is not necessary as the Board will assume that the Veteran was serving on active duty for training at the time of the November 1992 examination.  Therefore, because the evidence will be viewed in the light most favorable to the Veteran, it is not necessary to remand to attempt to verify any periods of active duty or inactive duty for training.  The May 2010 and April 2011 remands were issued to obtain an adequate VA examination and opinion.  As will be discussed more thoroughly below, such was obtained in June 2010 with a May 2011 addendum.  Given the foregoing, the Board finds that VA has substantially complied with the Board's remands with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). 




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  Bilateral hearing loss has not been shown to be causally or etiologically related to the Veteran's military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

The Board finds that the VCAA duty to notify was satisfied by a letter sent to the Veteran in February 2005.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the AOJ in April 2005.  In an August 2007 letter, the Veteran was provided with notice that addresses the relevant rating criteria and effective date provisions.  Any defect in the timing of the notice was harmless error as service connection is being denied, and therefore no rating or effective date is being assigned.  Therefore, the Board finds that VA has fulfilled its duty to notify under the VCAA.  

VA has also satisfied its duty to assist the Veteran at every stage of this case.  All available service treatment records as well as all identified VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  

VA examinations were obtained in this case in April 2005 and June 2010.  An addendum was obtained in May 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA opinions obtained in this case are adequate, as they are predicated on a reading of the service and post-service medical records in the Veteran's claims file.  They considered all of the pertinent evidence of record, to include the Veteran's service and post-service records and the statements of the Veteran and provide a complete rationale for the opinion stated, relying on and citing to the records reviewed.  There is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).   

VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with a June 2006 SOC (statement of the case) and April 2010, February 2011, and June 2011 SSOCs (supplemental statements of the case), which informed them of the laws and regulations relevant to his claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Service connection for organic diseases of the nervous system, such as bilateral hearing loss, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

VA has specifically defined the term "disability" for service connection claims involving impaired hearing.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss.

The Veteran testified during his March 2007 hearing that his hearing loss is the result of noise exposure during service.  In particular, he asserted that when he was on a swift boat in Vietnam there was a 50 caliber machine gun directly above his head that caused his hearing loss.  The Board notes that the Veteran's DD Form 214 indicates the receipt of the Combat Action Ribbon.  In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the United States Court of Appeals for the Federal Circuit held that under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.  However, 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A veteran must still establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 (1999).  Accordingly, the Board will concede acoustic trauma during service as the result of the Veteran's combat status, but the evidence of record still must show that the Veteran's current bilateral hearing loss is etiologically related to his in-service noise exposure.  

A review of the Veteran's service treatment records show that on his authorized audiological evaluation in May 1966 at the time of his entrance into service, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
0 (10)
0 (10)
0 (10)
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)

(NOTE:  Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)

On the authorized audiological evaluation in May 1970 taken at the time of the Veteran's separation from service, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
5
5
LEFT
5
0
0
15
15

Thus, it appears that the Veteran's hearing acuity worsened in some frequencies but improved in others from entrance to separation.  

The Board notes that after the Veteran's separation from active duty in June 1970, he served in the Naval Reserves.  In this regard, there are service records in the claims file dated from September 1970 until November 1992.  A September 1994 document from the Department of the Navy reflected that the Veteran retired from the Naval Reserves.  Importantly, these medical records contain audiological findings in August 1979, February 1985, November 1985, and November 1992.  

On the authorized audiological evaluation in August 1979 pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
15
10
LEFT
5
5
0
10
10

On the authorized audiological evaluation in February 1985 pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
15
LEFT
5
10
5
10
10

On the authorized audiological evaluation in November 1985 pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
5
25
20
LEFT
15
15
5
25
25

On the authorized audiological evaluation in November 1992 pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
25
LEFT
10
0
0
30
50

Further, the Veteran first noted on a November 1992 officer physical examination questionnaire that he felt he might have hearing loss.  The Board notes that the audiological results on the November 1992 examination appear to reflect hearing loss in the left ear pursuant to 38 C.F.R. § 3.385.  

After the Veteran filed his claim in January 2005, he underwent a VA examination in April 2005.  It was noted that the Veteran had noise exposure prior to military service from growing up on a farm, was exposed to machine gun noise during service, and had recreational noise exposure post-service from hunting.  The examiner noted that the Veteran had normal hearing by VA standards in his right ear and sensorineural impairment in his left ear.  The examiner commented that it was not likely that hearing loss is related to noise exposure while in service.  As previously stated in the May 2010 remand, the April 2005 VA examination is inadequate upon which to base a determination.  In this regard, the examiner did not provide a sufficient rationale for her conclusion that it was not likely the Veteran's hearing loss was related to his in-service noise exposure.  Therefore, the Board remanded for another opinion.

The first showing of right ear hearing loss that meets the requirements of 38 C.F.R. § 3.385 was in an April 2010 VA treatment entry.  From that point on, the Veteran has been shown to have bilateral hearing loss.

An April 2006 private medical opinion of Dr. R.H. is also inadequate upon which to base a determination.  Dr. R.H. indicated that he had reviewed the Veteran's records and determined that it was as likely as not that the Veteran's sensorineural hearing loss was caused by his noise exposure during the military.  Dr. R.H. added that he had no absolute proof of that, but that would be his opinion.  

After evaluating Dr. R.H.'s opinion, the Board similarly finds that it is inadequate upon which to base a determination.  Although the opinion is favorable to the Veteran, Dr. R.H. does not identify what medical records he reviewed when rendering his opinion, nor did he provide a rationale for his conclusion.  The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Thus, the Board cannot assign this opinion much probative value.  

In June 2010, he was examined by another VA examiner.  The examiner concluded that it is not likely that the Veterans hearing loss is related to noise exposure during his military service.  The examiner stated that the Veteran's May 1970 separation audiometric readings were normal bilaterally by VA standards and there were no significant threshold shifts bilaterally when compared to the May 1966 enlistment audiometric readings.  

In May 2011, an addendum was obtained wherein the June 2010 examiner elaborated on his opinion.  He reported that the Veteran's hearing thresholds were well documented between enlistment and separation and his hearing thresholds were normal bilaterally by VA standards on both enlistment and separation.  There were no significant threshold shifts present bilaterally when separation is compared to enlistment.  The examiner added that trying to explain possible causes of hearing loss that may be present in the years following separation from active duty would be merely speculative, and could include any combination of causes such as aging, recreational noise exposure, occupational noise exposure, heredity, stroke, medication, head injury, illness, and so forth.  To attempt to determine that the Veteran's post-separation hearing loss is in some way related to his noise exposure during military service, despite normal enlistment and separation audiograms, would be mere speculation.

The Board concludes that the June 2010 VA examination with May 2011 addendum is adequate upon which to base a determination.  Both opinions were based on a review of the claims file and considered the Veteran's in-service acoustic trauma.  With regard to the examiner's opinion that he could not opine without resorting to speculation, the Court stated that VA must ensure that any medical opinion is based on sufficient facts or data and it must be clear that the examiner has considered all procurable and assembled data by obtaining all tests and records that might reasonably illuminate the medical analysis.  It was noted that when an examiner has done all that reasonably should be done to become informed about a case and the inability to render a requested opinion is adequate explained by the examiner or otherwise apparent in the Board's review of the evidence, there is nothing further to be obtained from that particular examiner.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

The Board finds that the examiner considered all relevant data (service treatment records, post-service records, Veteran's statements) and conducted the necessary audiometric testing.  The examiner did all that he reasonably should have done to become informed; i.e. he reviewed the claims file and had the requisite knowledge as an audiologist.  Further, he adequately explained why he could not render a more detailed explanation as to why he felt that it was less likely as not that the Veteran's current hearing loss was related to his military service.  He noted that the Veteran's current hearing loss could have come from any combination of causes.  The examiner determined that assessing the impact of these causes despite normal enlistment and separation audiograms would be mere speculation.  In other words, the examiner considered all of the evidence of record and concluded that the audiometric readings in the service treatment records were the most probative.  It appears that there is nothing further to be obtained from the examiner.  The Board finds this examination probative as it is based on the pertinent evidence of record and is supported by an adequate rationale.

In conclusion, the Board finds that the Veteran's claim of entitlement to service connection for bilateral hearing loss has not been shown to be related to service.  The competent evidence does not reveal a nexus between the in-service acoustic trauma and the post-service diagnosis of bilateral hearing loss.  Although the Veteran might sincerely believe that his hearing loss related to service, he, as a layperson, is not qualified to render a medical opinion as to etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).   Additionally, the evidence does not support service connection by a presumptive basis because there is no competent medical evidence showing that the Veteran's bilateral hearing loss manifested itself to a degree of 10 percent or more within one year from the date of his separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  As such, service connection must be denied.  38 C.F.R. § 3.303.  



ORDER


Entitlement to service connection for bilateral hearing loss is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


